DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As amended, Claims 1-15 are rejected on the ground of nonstatutory double patenting as being are unpatentable over claims 1-20 of U.S. Patent No. 10301760. Although the claims at issue are not identical, they are not patentably distinct from each other because the amended claims are already encompassed with the patented claims of US Patent No. 10301760.
As amended, Claims 1-15, are rejected on the ground of nonstatutory double patenting as being are unpatentable over U.S. Patent No. 9,856,593 (hereinafter ‘593) in view of US Pub No.: 20100031581 (hereinafter, Kang et al.). Flere, the claims in ‘593 encompass the subject matter Applicant is seeking to patent in the current Application. The difference ‘between 593 and the current application, as written, is the door glass (130) includes a portion disposed into the cabinet. As demonstrated by Kang et al. it is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12 and 13 are rejected under 35 U.S.C 103(a) as being unpatentable over.:EP1389643 (“ROH et al.”) in view of US Pub No.: 20100031581 (Kang et al.)
Regarding Claim 1, ROH et al. discloses a washing machine comprising:
a cabinet (10) comprising a first laundry item inlet (11);
a tub (20) disposed inside the cabinet to retain wash water; ([0017])
a drum (30) disposed inside the tub (20) to accommodate laundry items ([0018]); and

ROH et al. discloses the door having an opening for laundry items but does not disclose the door formed of glass having a portion protruding toward inside the cabinet.
Kang et al. demonstrates it is known in the art to form an appliance door with a door glass ([0030-0031]) having a portion disposed (rear portion, in the same manner as 130) inside the cabinet when the first laundry item inlet is closed by the door (as seen in Fig. 1).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the door could be configured with a door glass having a portion disposed inside the cabinet, similar to the door taught by Kang et al., as it would enhance the appearance of the cabinet and provide a glass means to look inside the tub. As modified, door is made of glass, having an opening with a portion disposed inside the cabinet when the first laundry item inlet is closed by the door.
Regarding Claim 5, the combination discloses (ROH et al.) wherein a tub opening provided at the tub (20); and a diaphragm (best seen in Fig. 2 between 11 and 20) disposed between the first laundry item inlet (11) and the tub opening, wherein a ring-shaped door sealing unit configured to come in contact with the diaphragm is provided at the door glass (as taught by Kang et al.).
Regarding Claim 6, the combination discloses (Kang et al.) a front cover (120) which the second laundry item inlet is provided; and a rear cover (110) coupled to 
Regarding Claim 7, the combination discloses (Kang et al.) wherein a window (the front of the door could be configured of transparent material, similar to the transparent main door 150) is provided at the front cover to allow the inside of the cabinet to be viewed ([0033]).
Regarding Claim 8, ROH et al. discloses a washing machine comprising:
a cabinet (10) comprising a first laundry item inlet (11);
a tub (20) disposed inside the cabinet to retain wash water; ([0017])
a drum (30) disposed inside the tub (20) to accommodate laundry items ([0018]);
a main-door (50) configured to open or close the first laundry item inlet (11).
ROH et al. discloses the door having an opening for laundry items but does not disclose the door formed of glass having a portion protruding toward inside the cabinet.
Kang et al. demonstrates it is known in the art to form an appliance door with a door glass ([0030-0031]) having a portion disposed (rear portion, in the same manner as 130) inside the cabinet when the first laundry item inlet is closed by the door (as seen in Fig. 1).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the door could be configured with a door glass having a portion disposed inside the cabinet, similar to the door taught by Kang et al., as it would enhance the appearance of the cabinet and provide a glass means to look inside the tub. As modified, a door glass having a glass opening provided so that laundry items 
Regarding Claim 12, the combination discloses the claimed invention but does not disclose the door formed with a door glass having a portion disposed inside the cabinet when the first laundry item inlet is closed.
Kang et al. demonstrates it is known in the art to form an appliance door with a door glass ([0030-0031]) having a portion disposed (rear portion), inside the cabinet when the first laundry item inlet is closed by the door (as seen in Fig. 1).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the door could be configured with a door glass having a portion disposed inside the cabinet, similar to the door taught by Kang et al., as it would enhance the appearance of the cabinet and provide a glass means to look inside the tub. As modified, door comprises a door glass having a portion disposed inside the cabinet when the first laundry item inlet is closed by the door.
Regarding Claim13, the combination discloses (ROH et al.) wherein a tub opening provided at the tub (20); and a diaphragm (best seen in Fig. 2 between 11 and 20) disposed between the first laundry item inlet (11) and the tub opening, wherein 
ring-shaped door sealing unit configured to come in contact with the diaphragm is provided at the door glass (as taught by Kang et al.).

Claims 2-4, 9-11,14 and 15 are is rejected under 35 U.S.C 103(a) as being unpatentable over ROH et al. and Kang et al., as applied to claims 1 and 8 above, and further in view of  US Patent No.: 2,887,864 (“Tegerdine”).
Regarding Claim 2-3, ROH et al. discloses the door (50) comprising a second laundry item inlet (via 60) formed at a front side of the door (50), the combination does not disclose a connection chute configured to form a movement passage of laundry items from the second laundry item inlet to the glass opening.
Tegerdine discloses a washing appliance with and a connection chute (36) extending from the first laundry item inlet toward the drum to allow laundry items inserted through the second laundry item inlet to (col. 7: lines 26-59)., and the second laundry item inlet (see 36)is disposed higher than the second opening (see 34,. (col. 7: lines 26-59).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the opening at the secondary could be configured with a chute and inlet having a lower end above the lowest part of opening in the gass door, similar to inlet taught by Tegerdine, to prevent water and clothes from coming out while laundry is being added while the machine is in operation. As modified, and a connection chute configured to form a movement passage of laundry items from the second laundry item inlet to the glass opening.
Regarding Claim 4, the combination discloses (ROH et al.) wherein the door (50) further comprises a sub-door (60) configured to open or close the second laundry item inlet (as modified by Tegerdine).
Regarding Claim 9, ROH et al. disclose a second laundry item inlet (via 60) formed at a front side of the main-door (50); the combination discloses the claimed invention but does not disclose ta connection chute extending from the second laundry 
Tegerdine discloses a washing appliance with a connection chute (36, seen in Fig. 3) extending from a laundry item inlet downward toward the drum to allow laundry items inserted through the second laundry item inlet to be accommodated in the drum (col. 7: lines 26-59); where the connection chute (36) is disposed lower than the secondary laundry item inlet.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the secondary inlet could be configured with a connection chute extending from a laundry item inlet downward toward the drum, similar to the connection chute taught by Tegerdine, to prevent water and clothes from coming out while laundry is being added while the machine is in operation. As modified, a connection chute extending from the second laundry item inlet downward toward the drum to allow laundry items inserted through the second laundry item inlet to be accommodated in the drum when the first laundry item inlet is closed by the door; wherein the connection chute is disposed lower than the secondary laundry item inlet.
Regarding Claim 10, the combination discloses (Tegerdine) wherein connection chute is tilted downward toward the inside of the cabinet.
Regarding Claim 11, the combination discloses (ROH et al.) wherein the door (50) further comprises a sub-door (60) configured to open or close the second laundry item inlet (as modified by Tegerdine).

Kang et al. demonstrates it is known in the art to form an appliance door with a door glass ([0030-0031]) having a portion disposed (rear portion), inside the cabinet when the first laundry item inlet is closed by the door (as seen in Fig. 1).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the door could be configured with a door glass having a portion disposed inside the cabinet, similar to the door taught by Kang et al., as it would enhance the appearance of the cabinet and provide a glass means to look inside the tub. As modified, door comprises a door glass having a portion disposed inside the cabinet when the first laundry item inlet is closed by the door.
Regarding Claim 14, the combination discloses (Kang et al.) a front cover (120) which the second laundry item inlet is provided; and a rear cover (110) coupled to the front cover, wherein a ring-shaped flange (131) disposed between the front cover (120) and the rear cover (110) is provided at the door glass (130).
Regarding Claim 15, the combination discloses (Kang et al.) wherein a window (the front of the door could be configured of transparent material, similar to the transparent main door 150) so that at least a portion of the door glass (130) is exposed through the window ([0033]).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637